NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                             901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                             CORPUS CHRISTI, TEXAS 78401
                                                                             361-888-0416 (TEL)
JUSTICES
                                                                             361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                             HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                             ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                         100 E. CANO, 5TH FLOOR
                                                                             EDINBURG, TEXAS 78539
                                                                             956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ               Thirteenth District of Texas               956-318-2403 (FAX)



                                             May 8, 2014

      Judge James E. Klager                         Hon. Patsy Perez
      County Court At Law #4                        District Clerk
      Nueces County Courthouse                      901 Leopard St., Suite 313
      Corpus Christi, TX 78401                      Corpus Christi, TX 78401

      Re:       Cause No. 13-13-00358-CR
      Tr.Ct.No. 13-714-4
      Style:    THE STATE OF TEXAS v. BONNIE DOWNS

      Dear Sir/Madam:

              Enclosed please find copy of an order issued by this Court on this date.

                                                Very truly yours,


                                                Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: Hon. Mark Skurka
           Hon. Douglas K. Norman
           Hon. David Jakubowski
           Hon. Travis W. Berry